Citation Nr: 1438318	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran served on active duty from March 1948 to April 1955.  He died in March 2013, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2011, a hearing was held before the undersigned; a transcript of that hearing is in the record.  A December 2011 Board decision denied a rating in excess of 50 percent for PTSD and remanded the case to the RO to further develop the TDIU claim.  From this point, the Veteran's appeal follows two separate tracks.  

Regarding the rating for PTSD, the Veteran appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's December 2011 decision insofar as the PTSD claim was concerned and to remand the case to the Board.  A February 2013 Court Order granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.  An October 2013 Board decision dismissed the appeal for a higher rating for PTSD due to the Veteran's death during the pendency of the appeal.  

A November 2012 Board decision denied the claim for a TDIU rating.  The appellant appealed that decision to the Court, which recognized the appellant as being substituted in the Veteran's stead after his death in March 2013.  In January 2014, the parties - the appellant and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's November 2012 decision insofar as the TDIU claim was concerned (the appellant expressly did not appeal another claim on appeal regarding the rating for hepatitis C with secondary cirrhosis) and to remand the case to the Board.  In a January 2014 Order, the Court granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.  

The issues seeking a higher rating for PTSD and seeking a TDIU rating are both before the Board for further consideration.  Notably, the RO has substituted the appellant for the Veteran, who as previously indicated had appealed both issues before his death.  An eligible person may file a request to be substituted as the appellant for purposes of processing a claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A ).  Such request must be filed not later than one year after the date of the claimant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  In April 2013, the appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse.  This application was accepted as a substitution request, and in a July 2014 letter, the RO informed the appellant of its determination to substitute her as the claimant in the Veteran's appeal.  Therefore, the Board is proceeding with the appellant in the place of the Veteran as to the issues of a higher rating for PTSD and of a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the Joint Motion for Partial Remand, dated in January 2013 regarding the claim for a higher rating for PTSD, the parties noted that the Board's December 2011 decision did not provide adequate reasons and bases for its determinations, such as the lack of explanation for why an increased rating was not warranted when there was evidence to show severe occupational and social impairment.  It was stated that the Board failed to adequately discuss favorable evidence of record (such as a VA examination report of "August 2007" [in fact, November 2007] that showed the Veteran had "very little social activity") and did not make a credibility determination with regard to the Veteran's statement that he could not go to work because he believed he was unemployable due to PTSD.  

In the Joint Motion for Partial Remand, dated in January 2014 regarding the claim for TDIU, the parties noted that the Board in its November 2012 decision did not provide adequate reasons and bases for its decision.  Specifically, it was stated that the Board did not sufficiently address arguments in an October 2012 brief before the Board, wherein the Veteran challenged the assessment of an October 2012 VA examiner that he was "capable of desk type work" when he did not have the requisite, skills, education, or experience to support a finding that would satisfy the sedentary recommendations of the VA examiner.  

The Veteran maintained that he was unable to work due to his service-connected disabilities (which were PTSD, rated 50 percent and hepatitis C with cirrhosis, rated  30 percent).  Records in the file indicate that he did not have an education beyond high school (on some records he indicated he completed high school while on one record he noted he finished 9th grade).  Regarding work experience, the Veteran indicated that he served as a seaman in the merchant marines from the late 1960s to 1981 or 1982, and that he last worked for the Chicago Housing Authority in 1990 after being employed there for 2-3 years.  

Medical records during the period of the appeal show that the Veteran's service-connected hepatitis C disability was asymptomatic, with liver function tests largely within normal limits, but that his service-connected PTSD was depicted as manifesting varying degrees of impairment, with possible improvement over time.  For example, Global Assessment of Functioning (GAF) scale scores varied from 47 (VA examination in November 2007) to 60 (VA examination in August 2008) and 65 (VA examination in October 2012).  Scores ranging from 41 to 50 reflect in part serious impairment in occupational functioning (e.g., unable to keep a job); scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  VA examiners in August 2008 and October 2012 both found that the Veteran was able to perform desk work.  

Given the foregoing evidence and contentions, the Board determines there is a need to obtain clarifying medical opinions to address the issue of the severity of the Veteran's PTSD and his employability in light of his service-connected impairment, educational background, and occupational history.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an advisory medical opinion by a psychiatrist or psychologist to reconcile the varying assessments of the Veteran's service-connected PTSD on VA examinations in November 2007, August 2008, and October 2012, and to determine whether the PTSD, in and of itself, precluded "substantially gainful" employment.  The Veteran's entire record must be forwarded to, and reviewed by the consulting provider.  In particular, the opinion provider should (a) comment on the functional and industrial impairment caused by the PTSD, noting whether symptom manifestations of the disability remained essentially stable or improved over time (identify the clinical findings that demonstrate any change in condition), and (b) indicate whether, without consideration of the Veteran's age during the period of the appeal and any nonservice-connected disabilities, the PTSD resulted in his unemployability. 

In furnishing an opinion, the opinion provider should consider, and comment upon as appropriate, the following evidence:  The Veteran did not receive mental health outpatient treatment.  He was assigned various GAF scores on VA examinations, ranging from 47 in November 2007 ("reflecting the impact PTSD has on his social activities") to 60 in August 2008 and 65 in October 2012.  The 2008 and 2012 VA examiners indicated that the Veteran was capable of performing desk type work.  The Veteran's statements and testimony are to the effect that he was unable to work as a result of his service-connected disabilities, although he stated he left his last job in 1990 with the City of Chicago because it got "too rough" for him.  His education consisted of a high school education, and he also had previous work experience as a seaman with the merchant marine for more than 12 years ending in about 1982 and during service in the Navy his duty entailed work in the boiler rooms of a ship.  

 The opinion provider is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A provider must include rationale for all opinions.

2.  If the medical opinion in #1 above is such that the Veteran's service-connected PTSD did not (of itself) preclude "substantially gainful" employment, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected PTSD and hepatitis C with cirrhosis (and pulmonary nodule, noncompensable, for which service connection was established posthumously) had on his employability, considering his education (high school) and occupational experience (work in the boiler room of a ship during service with the Navy, seaman with the merchant marines for over 12 years until about 1982, an unidentified position with the City of Chicago Housing Authority for a couple years until 1990), but not the effects of age and any nonservice-connected disabilities.  


The consulting vocational specialist should opine whether the Veteran's service-connected disabilities precluded him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities (and his somewhat limited work experience). 

The VA vocational counselor should provide rationale for the opinion offered, to specifically include comment on the assessments of the August 2008 and October 2012 VA examiners who found the Veteran capable of desk type work.  

3.  After completion of the above, readjudicate the claims for a higher rating for PTSD and for a TDIU rating.  If either remains denied, furnish the appellant an appropriate supplemental SOC, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).

